                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


DEVEN HAMMOND                                                              PLAINTIFF

v.                                       CIVIL ACTION NO. 2:18-CV-150-KS-MTP

UNIVERSITY OF SOUTHERN
MISSISSIPPI                                                              DEFENDANT



                         MEMORANDUM OPINION AND ORDER

      For the reasons provided below, the Court denies in part Defendant’s Motion

to Dismiss [14]. The Court declines to address whether Defendant enjoys sovereign

immunity against Plaintiff’s claim under Title II of the ADA, but the Court denies the

motion in all other respects.

                                    I. BACKGROUND

      Plaintiff was a student and football player at the University of Southern

Mississippi, and he only has one kidney. According to Plaintiff, USM’s football staff

enticed him to transfer to USM by offering a full scholarship if he worked his way onto

the team’s two-deep roster. After Plaintiff transferred, he received a physical

evaluation at USM’s Student Health Services Center. The report noted that Plaintiff

had only one kidney but cleared him to play without restrictions.

      During a team practice, Plaintiff mentioned to one of the trainers that he only

had one kidney. The trainer immediately removed Plaintiff from practice and took him

to the team physician. The physician did not clear Plaintiff to play, citing the potential

liability to USM if he were injured. Plaintiff sought a second opinion as permitted by
USM’s Sports Medicine Policies and Procedures, and his nephrologist stated that no

restrictions were necessary. Plaintiff also offered to execute a waiver of liability. But

USM would not allow him to play.

       Plaintiff filed this lawsuit against USM in the United States District Court for

the Middle District of Louisiana. He asserted, among other things, claims of

discrimination under the Americans with Disabilities Act and Section 504 of the

Rehabilitation Act. Defendant filed a Motion to Dismiss [14]. The Middle District of

Louisiana transferred the case to this Court after finding it lacked personal jurisdiction

over USM and deferred ruling on the ADA and Section 504 claims. After the transfer,

this Court had the parties file supplemental briefs, and it now addresses the remaining

portions of Defendant’s Motion to Dismiss [14].

                                     II. DISCUSSION

       To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

its face.” Great Lakes Dredge & Dock Co. LLC v. La. State, 624 F.3d 201, 210 (5th Cir.

2010) (punctuation omitted). “To be plausible, the complaint’s factual allegations must

be enough to raise a right to relief above the speculative level.” Id. (punctuation

omitted). The Court must “accept all well-pleaded facts as true and construe the

complaint in the light most favorable to the plaintiff.” Id. But the Court will not accept

as true “conclusory allegations, unwarranted factual inferences, or legal conclusions.”

Id. Likewise, “a formulaic recitation of the elements of a cause of action will not do.”

PSKS, Inc. v. Leegin Creative Leather Prods., Inc., 615 F.3d 412, 417 (5th Cir. 2010)

                                             2
(punctuation omitted). “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Ashcroft v. Iqbal, 556 U.S.

662, 679, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868 (2009).

A.     ADA

       1.     Sufficiency of Plaintiff’s Allegations

       First, Defendant argues that Plaintiff did not plead sufficient facts to

demonstrate that he has a disability as defined by the ADA. To establish a claim of

discrimination under the ADA, a plaintiff must prove: “(1) that he has a qualifying

disability; (2) that he is being denied the benefits of services, programs, or activities

for which the public entity is responsible, or is otherwise discriminated against by the

public entity; and (3) that such discrimination is by reason of his disability.” Miraglia

v. Bd. of Supervisors, 901 F.3d 565, 574 (5th Cir. 2018). The ADA defines “disability”

as “(A) a physical or mental impairment that substantially limits one or more major

life activities of such individual; (B) a record of such impairment; or (C) being regarded

as having such an impairment . . . .” 42 U.S.C. § 12102(1).

       “An individual meets the requirement of ‘being regarded as having such an

impairment’ if the individual establishes that he or she has been subjected to an action

prohibited under [the ADA] because of an actual or perceived physical or mental

impairment whether or not the impairment limits or is perceived to limit a major life

activity.” 42 U.S.C. § 12102(3)(A). Therefore, “for a regarded-as claim, a plaintiff is not

required to establish her employer believed her impairment was substantially limiting;

all that is required is proof the employer knew of an impairment or erroneously

                                            3
perceived one.” Williams v. Tarant County College District, 717 F. App’x 440, 449 (5th

Cir. 2018); see also Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 230 (5th Cir.

2015).

         Plaintiff alleged that he only has one kidney. Complaint at 2, Hammond v. Univ.

of S. Miss., No. 2:18-CV-150-KS-JCG (S.D. Miss. Nov. 29, 2017), ECF No. 1. It appears

to be undisputed that this constitutes a “physical impairment,” as contemplated by the

ADA. See 42 U.S.C. § 12102(1). Plaintiff alleged that Defendant’s Head Athletic

Trainer, Todd McCall, removed him from practice after learning he only had one

kidney. Complaint [1], at 3. Plaintiff also alleged that Defendant’s team physician

would not clear him to play football because he only had one kidney. Id. He alleged

that McCall continued to hold him from practice after receiving a report from his

nephrologist, based on the belief that playing football with one kidney posed a liability

issue for the school and a danger to Plaintiff’s health. Id. at 4. Finally, Plaintiff alleged

that agents of Defendant’s athletic department told other schools that he did not pass

a physical because he had only one kidney. Id. at 5.

         For a “regarded-as” discrimination claim, Plaintiff is not required to allege or

prove that the impairment substantially limited a major life activity, or that Defendant

believed it did. All that Plaintiff has to show is that Defendant knew of the impairment

and withheld public services or benefits because of it. 42 U.S.C. § 12102(1), (3)(A);

Burton, 798 F.3d at 230; Williams, 717 F. App’x at 449. The allegations listed above,

accepted as true, are sufficient to meet that burden. Therefore, they are sufficient to



                                             4
demonstrate that Plaintiff had a disability as defined by the ADA.

      2.       Eleventh Amendment

      Defendant argues that it enjoys sovereign immunity from suits under the ADA.

The Eleventh Amendment provides: “The Judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or prosecuted against

one of the United States by Citizens of another State, or by Citizens or Subjects of any

Foreign State.” U.S. CONST. amend. XI. This amendment protects states from being

sued in federal court. Pace v. Bogalusa City Sch. Bd., 403 F.3d 272, 276 (5th Cir. 2005).

But the protection is not absolute. Id. First, States can waive their sovereign

immunity. Bennett-Nelson v. La. Bd. of Regents, 431 F.3d 448, 451 (5th Cir. 2005).

Second, “Congress may abrogate state sovereign immunity pursuant to the

enforcement power conferred by § 5 of the Fourteenth Amendment.” Id.

      As noted below, state universities receiving federal financial assistance have

waived sovereign immunity from suits for damages under Section 504 of the

Rehabilitation Act. See Pederson v. Louisiana State Univ., 213 F.3d 858, 876 (5th Cir.

2000). It is apparently undisputed that Defendant receives federal funding. Therefore,

Defendant waived its sovereign immunity with respect to Plaintiff’s claim under

Section 504.

      “[T]he rights and remedies afforded plaintiffs under Title II of the ADA are

almost entirely duplicative of those provided under § 504 of the Rehabilitation Act.”

Bennett-Nelson, 431 F.3d at 454. The only difference is that Section 504 imposes a



                                           5
stricter causation standard, requiring that the plaintiff’s disability be the “sole reason”

for the exclusion from and/or denial of benefits. 29 U.S.C. § 794(a). Under Title II of the

ADA, “discrimination need not be the sole reason for the exclusion of or denial of

benefits to the plaintiff.” Bennett-Nelson, 431 F.3d at 454.

       The Fifth Circuit has declined to address whether sovereign immunity bars a

plaintiff’s claims under Title II of the ADA where it found that sovereign immunity did

not bar identical claims under § 504. Campbell v. Lamar Inst. of Tech., 842 F.3d 375,

379 (5th Cir. 2016); Bennett-Nelson, 431 F.3d at 455. “A fundamental and longstanding

principle of judicial restraint requires that courts avoid reaching constitutional

questions in advance of the necessity of deciding them.” Lyng v. Nw. Indian Cemetary

Protective Ass’n, 485 U.S. 439, 445, 108 S. Ct. 1319, 99 L. Ed. 2d 534 (1988); see also

Hale v. King, 642 F.3d 492, 503 (5th Cir. 2011) (declined to address whether Title II

of ADA abrogated sovereign immunity). This rule “prevents courts from issuing

unnecessary and potentially overbroad or misleading rulings on constitutional issues.”

Whole Women’s Health v. Smith, 896 F.3d 362, 374 (5th Cir. 2018). Therefore, the

Court declines to presently address whether Title II of the ADA constitutes a valid

abrogation of sovereign immunity with respect to Plaintiff’s ADA claim, having

concluded that Plaintiff’s identical Section 504 claim is not barred by sovereign

immunity.

B.     Rehabilitation Act

       1.     Sufficiency of Plaintiff’s Allegations



                                            6
       Section 504 of the Rehabilitation Act provides that “[n]o otherwise qualified

individual with a disability in the United States . . . shall, solely by reason of her or his

disability, be excluded from the participation in, be denied the benefits of, or be

subjected to discrimination under any program or activity receiving Federal financial

assistance . . . .” 29 U.S.C. § 794(a). Section 504 and the ADA “are judged under the

same legal standards, and the same remedies are available under both Acts.” Kemp v.

Holder, 610 F.3d 231, 234 (5th Cir. 2010); see also Miraglia, 901 F.3d at 573-74; 29

U.S.C. § 705(20)(B). Therefore, for the same reasons provided above, the Court finds

that Plaintiff pleaded sufficient allegations to state a claim under Section 504.

       2.     Sovereign Immunity

       Finally, Defendant argues that it enjoys sovereign immunity against Plaintiff’s

claims. As Defendant conceded in briefing, the Fifth Circuit has held that Congress

“clearly, unambiguously, and unequivocally conditions receipt of federal funds . . . on

the State’s waiver of Eleventh Amendment Immunity.” Pederson, 213 F.3d at 876; see

also Bennett-Nelson, 431 F.3d at 451.1 Defendant contends, however, that the Fifth

Circuit has only addressed waiver of immunity as a jurisdictional bar, rather than

waiver of immunity from monetary damages.

       The relevant statute provides: “In a suit against a State for a violation of a



       1
       The parties apparently agree that Defendant is a “program or activity
receiving federal financial assistance,” within the meaning of Section 504, and that
the condition on receipt of funding is a constitutionally permissible exercise of
Congress’s spending power. See Bennett-Nelson, 431 F.3d at 451 (citing South
Dakota v. Dole, 483 U.S. 203, 107 S. Ct. 2793, 97 L. Ed. 2d 171 (1987)).

                                             7
statute referred to in paragraph (1), remedies (including both at law and in equity) are

available for such a violation to the same extent as such remedies are available for

such a violation in the suit against any public or private entity other than a State.” 42

U.S.C. § 2000d-7(a)(2). Accordingly, the Fifth Circuit has explicitly held that a State’s

sovereign immunity does not bar a claim for money damages under the Rehabilitation

Act. Campbell, 842 F.3d at 379; see also Fryberger v. Univ. of Arkansas, 889 F.3d 471,

477 (8th Cir. 2018); Dinkins v. Correctional Med. Servs., 743 F.3d 633, 635 (8th Cir.

2014). Therefore, the Court rejects Defendant’s argument that it enjoys sovereign

immunity from monetary damages with respect to Plaintiff’s Rehabilitation Act claim.

                                   III. CONCLUSION

      For these reasons, the Court denies in part Defendant’s Motion to Dismiss.

The Court declines to address whether Defendant enjoys sovereign immunity against

Plaintiff’s claim under Title II of the ADA, but the Court denies the motion in all other

respects.

      SO ORDERED AND ADJUDGED this 14th day of November, 2018.


                                        /s/    Keith Starrett
                                              KEITH STARRETT
                                              UNITED STATES DISTRICT JUDGE




                                              8
